Citation Nr: 0823896	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of discharge for the veteran's service 
from August 1988 to April 1992 constitutes a bar to benefits 
under the laws administered by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The veteran had active duty service with the United States 
Navy from August 1982 to February 1987, and from August 1988 
to April 1992.  The first period of active duty service ended 
with an honorable discharge.  In April 1992, the veteran was 
discharged under conditions other than honorable (OTH).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 administrative 
decision by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found that the 
OTH discharge for the veteran's second period of active duty 
service was a bar to eligibility for compensation benefits.

When this matter was previously before the Board, in February 
2007, it was remanded to the RO for a personal hearing.  A 
hearing was held before the undersigned Veterans Law Judge at 
the RO in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming compensation benefits based on 
service connection for various disabilities sustained in a 
December 1989 motor vehicle accident, during his OTH period 
of service.  

The OTH discharge was not made on one of the six bases 
enumerated in 38 U.S.C.A. § 5303(a) which constitute a 
statutory bar to benefits.  The character of discharge 
assigned by the service department is not binding for VA 
purposes, therefore, and VA must make its own determination 
as to the character of discharge.  38 C.F.R. § 3.12(d).  
Here, the RO determined in a February 2004 administrative 
decision that the veteran's discharge was for willful and 
persistent misconduct, and therefore the discharge was 
dishonorable for VA purposes.  

The veteran has appealed this determination, alleging that 
his conduct was the result of a documented head injury, as 
well as PTSD, related to his December 1989 motor vehicle 
accident.  He argues that all his behavioral changes and 
actions leading up to the OTH discharge were the result of 
his illness, and hence were not willful. 

The Board notes that the service records contained in the 
file include reports on the facts and circumstances of the 
veteran's discharge, including September and November 1991 
incidents.  These records also indicate an ongoing problem 
with alcohol abuse, but provide no details as to the duration 
or manifestations of such a problem.  Further, the isolated 
records from the end of the veteran's period of service make 
it difficult to determine whether there was a sudden shift in 
behavior and, if so, to determine if such a shift is related 
to a specific incident.  As it exists, the record is 
inadequate to allow adjudication on the question of willful 
and persistent misconduct.  

The Board further notes that the veteran stated during his 
May 2008 hearing that he had sought an upgrade of his 
discharge from the service department in the past and that it 
had been denied.  He indicated that he had renewed that 
request as of the date of the hearing, but that he had not 
received a decision.  An attempt should be made to obtain 
copies of all pertinent records from the discharge review 
board pertaining to decisions to grant or deny the requested 
upgrade.

Accordingly, the case is REMANDED for the following action:

1. The veteran's complete personnel file 
should be obtained, to include copies of 
all disciplinary reports and performance 
evaluations. 

2.  The veteran should be asked to provide 
information with regard to any 
applications and decisions regarding 
upgrade of his character of discharge by 
the service department.  Copies of the 
proceedings and reports by any discharge 
review board should be obtained from the 
Department of the Navy or other custodian.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

